SENTENCIA
El Ministerio Público formuló acusación contra Juan José Benítez Maldonado y Esteban Martínez Rivera por el delito de escalamiento agravado. Alegó, en esencia, que *611ambos imputados en o para el 1 de noviembre de 1981, en Caguas, P.R., “actuando conjuntamente, durante horas de la noche y mediante forzamiento para la penetración, pene-traron al establecimiento comercial conocido por Coopera-tiva de Consumo La Bendición . . . con el propósito de come-ter el delito de apropiación ilegal . . Llegado el acto del juicio, asistieron los imputados personalmente y represen-tados por abogados. La minuta revela lo siguiente:
Las partes informan estar preparadas y los acusados per-sonalmente y por conducto de sus abogados renuncian a su derecho a juicio por jurado radicando en corte abierta los documentos correspondientes los cuales se unen al expe-diente.
Las partes someten el caso por las Declaraciones Juradas de Francisco Padilla Matos, Gdia. Plutarco Soto y Agte. José R. Rodríguez.
El Tribunal procede a leer las declaraciones Juradas y encuentra a ambos acusados CULPABLES del delito de TENTATIVA DE ESCALAMIENTO AGRAVADO.
A solicitud de la defensa se refieren al Oficial Probatorio y se señala el pronunciamiento de Sentencia para el 12 de marzo de 1982 a las 8:30 de la mañana quedando los acusados y los abogados citados en corte abierta.
No conforme con el fallo emitido, el Procurador recurrió a nos mediante solicitud de certiorari. Alegó que:
Cometió grave error de derecho el Tribunal de Instancia al declarar a los acusados recurridos culpables del delito de Tentativa de Escalamiento Agravado.
Basa su señalamiento el Procurador en que los testimo-nios vertidos en las declaraciones juradas mencionadas, cuya credibilidad no estuvo controvertida, configuran el delito de escalamiento agravado y no el de tentativa para cometer dicho delito. Examinamos dichas declaraciones y emitimos orden a los recurridos para mostrar causa por la cual no debía expedirse el auto solicitado y disponer que se corrija el fallo para declararles culpables y convictos de escalamiento agravado. Han comparecido.
*612Los recurridos no cuestionan que el fallo emitido no se ajusta a derecho. Las declaraciones juradas admitidas por estipulación informan todos los elementos del delito de esca-lamiento agravado, tipificado en los Arts. 170 y 171 del Código Penal, 33 L.P.R.A. sees. 4276 y 4277, respectiva-mente. El 170 define el delito de escalamiento así:
Toda persona que penetrare en una casa, un edificio u otra construcción, o estructura, o sus dependencias o anexos, con el propósito de cometer cualquier delito de apropiación ilegal o cualquier delito grave, será sancionada con pena de reclusión por un término máximo de seis meses.
El Art. 171, al definir el escalamiento agravado, señala, entre otras circunstancias de agravación, si el delito se comete “[d]e noche” (inciso a) y “[cjuando mediare forza-miento para la penetración” (inciso e).
Los testimonios estipulados establecen que los agentes policíacos fueron alertados a eso de las 3:00 de la madru-gada del 1 de noviembre de 1981 porque varios individuos escalaban el mencionado establecimiento; que se personaron a dicho lugar y sorprendieron a ambos imputados mientras “se encontraban ... bregando con unas cajas de cerveza y un fardo de arroz” que habían sido sacados del establecimiento; que les arrestaron dentro del establecimiento, y que los acu-sados penetraron por una puerta de cristal que estaba rota. El administrador del negocio declaró que cerró el estable-cimiento a las 6:00 de la tarde del 31 de octubre de 1981 y que a las 3:30 de la madrugada siguiente fue al negocio al ser llevado por la Policía y encontró que “rompieron la reja y también la puerta de cristal de la entrada”, y que habían movido de su lugar unas ocho cajas de cerveza, un fardo de arroz, cinco o seis botellas de anís, valorados en $150. Cal-culó los daños a la puerta y rejas en $300.
Se limitan los recurridos a plantear que (1) carecemos de jurisdicción para alterar el fallo emitido y (2) que dicho fallo obedeció a “una transacción realizada ‘entre todas las partes’”. (Énfasis suplido por los recurridos.) No tienen razón.
*613En cuanto al primer planteamiento, no se trata aquí de revisar un fallo o veredicto absolutorio y sí de corregir un error en un fallo condenatorio. Cf. Pueblo v. Tribunal Superior, 104 D.P.R. 626 (1976).
Sobre la alegada transacción, los recurridos no ofrecen otra prueba para sostenerla que la minuta del día del juicio, antes transcrita. El Procurador, en réplica a este plantea-miento, desmiente que el Ministerio Público se allanara a una convicción por tentativa de escalamiento. Aparte de que la minuta revela como único acuerdo de las partes el de someter el caso por las declaraciones juradas, e indepen-dientemente de la conveniencia para la agilización de los procedimientos judiciales de permitir “alegaciones pre acordadas”, (1) no podemos convenir en que pueda aceptarse como bueno un fallo condenatorio que es contrario a dere-cho. Los recurridos fueron más allá de intentar cometer el delito de escalamiento. Ellos penetraron, de noche, median-te forzamiento, en un establecimiento comercial, para apropiarse ilegalmente de bienes ajenos. Eso es escala-miento agravado. Ni más ni menos.
Por los fundamentos expresados, se expide el auto, se enmienda el fallo condenatorio y se declara a los imputados Juan José Benítez Maldonado y Esteban Martínez Rivera culpables y convictos del delito de escalamiento agravado, y se dispone que el tribunal recurrido proceda a sentenciarles por dicho delito y tome aquellas providencias que la con-dición de dichos imputados amerite.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Dávila disintió con opinión.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

*614—O—

 Nos parece este término una más acertada traducción del inglés plea bargaining. Véase el informe de la Comisión para el Estudio de la Fiscalía y Repre-sentación Legal del Estado al Consejo sobre la Reforma de la Justicia, de 26 de septiembre de 1974. El término “transacción” tiene otras implicaciones cuando se trata de delitos. Véase la Regla 246 de Procedimiento Criminal.